Citation Nr: 1822023	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  13-00 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression. 

2.  Entitlement to service connection for drug abuse, to include secondary to an acquired psychiatric disability. 

3.  Entitlement to a temporary total rating for surgical treatment of left little finger requiring convalescence.

4.  Entitlement to an initial compensable disability rating for residuals of left little finger injury with hyperextension. 

5.  Entitlement to service connection for fracture of the left little finger. 

6.  Entitlement to service connection for a low back disability, to include degenerative disc disease, degenerative joint disease, and spondylosis.  

7.  Entitlement to service connection for spina bifida.
  

8.  Entitlement to service connection for a neurological disorder of the left lower extremity, to include sciatica. 

9.  Entitlement to total disability rating for individual employability (TDIU), due to service-connected left small finger injury with hyperextension. 


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1982 to August 1984 and from December 1984 to July 1991.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia and from an August 2012 rating decision of VA RO in Denver, Colorado.  The RO in Denver, Colorado certified the appeal to the Board, and the claims file remains in the jurisdiction of that RO.

The Board has expanded the PTSD claim on appeal to one for service connection for an acquired psychiatric disability, to include PTSD, anxiety, and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  The change is also reflected on the title page.

The Veteran's claim of entitlement to service connection for the residuals of a left small finger fracture was initially denied in a October 1997 rating decision.  The Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, low back condition, neurological condition of the left lower extremity, and spina bifida were initially denied in a May 2008 rating decision.  The RO notified the Veteran in October 1997, September 2007, and May 2008 letters of the denial of these claims, but the Veteran did not appeal the decisions and did not submit relevant evidence within one year of the decisions.  Therefore, the claims became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017).  Since the October 1997, September 2007, and May 2008 denials, new and material evidence in the form of VA treatment records, VA medical examination reports, and lay statements has been associated with the claims file.  Thus, the claims for service connection for a left small finger fracture, acquired psychiatric disorder, low back condition, neurological condition of the left lower extremity, and spina bifida reopened, and the Board will proceed with adjudication of the underlying service connection claim on the merits.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110, 122 (2010).

The issue of entitlement to a TDIU due to service-connected left small finger injury with hyperextension has also been raised by the Veteran during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  The issue has been added to the title page. 

The issues of entitlement to service connection for an acquired psychiatric disability, drug abuse, to include as secondary to a psychiatric disability, a low back condition, a neurological condition of the lower left extremity, and spina bifida are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a history of a fracture of the left little finger.  He did dislocate this finger during service, and is currently service-connected for the residuals of that injury.  

2.  The Veteran's left fifth finger disability has been manifested by pain, limitation of motion, and decreased left hand grip strength. 

3.  The evidence does not reflect that the Veteran's December 6, 2010, left small finger surgery necessitated hospitalization or observation of 21 days or more or at least one month of convalescence; it did not result in incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, use of a wheelchair or crutches, therapeutic immobilization, the necessity of house confinement, or immobilization by cast.

4.  The Veteran's service-connected disability does not meet the schedular requirements for a TDIU, and does not preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left small finger fracture have not been met.  38 U.S.C. §§ 1101, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for a 10 percent rating, but not higher, for the left fifth finger disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.40 4.45(f), 4.59, 4.71a, Diagnostic Codes 5003, 5227; 4.124a Diagnostic Code 8516 (2017).

3.  The criteria for a temporary total rating based on hospitalization and/or convalescence for treatment of the Veteran's service-connected left small finger with hyperextension have not been met.  38 C.F.R. §§ 4.29, 4.30 (2017).

4.  The criteria for a TDIU are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Left Small Finger Fracture

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R.  § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

In the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Here, the Veteran seeks service connection for a left small finger fracture.  In August 2010, the Veteran filed a claim to reopen his claim for "left pinkey."  The Board observes that while the Veteran is service-connected for left small finger injury with hyperextension, the Veteran seeks service connection related to his previously denied claim for left small finger fracture.  In an October 1997 rating decision, the RO denied service connection for left small finger fracture.  The RO notified the Veteran in an October 1997 denial letter, but the Veteran did not appeal the decisions and did not submit relevant evidence within one year of the decision.  Therefore, the claim became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  The Board notes that the November 1997 Notice of Disagreement pertained solely to his left small finger hyperextension claim, which the AOJ initially granted in a February 1998 rating decision.  Accordingly, the Board will consider the Veteran's claim of service connection for left small finger fracture on its merits.  

In February 1998, the Veteran was afforded a VA examination.  The examination report documented a diagnosis of "[r]esiduals of left small finger injury with hyperextension and deformity and ulnar deviation with PIP joint."  

A March 2008 radiology report documented an impression of "[l]ateral and dorsal subluxation of the middle phalanx of the fifth digit."  

Most recently, in a October 2010 VA examination, the VA examiner indicated an impression of left finger sprain with deformity at proximal interphalangeal joint, partial dislocation left finger proximal interphalangeal joint, and degenerative joint disease. 

The Board acknowledges the Veteran's reports of left little finger fracture.  However, the evidence does not support that he has, in fact, sustained a fracture of the left little finger.  The medical evidence supports the Veteran's left little finger injury resulted in hyperextension, rather than a fracture.  While the Veteran is competent to state that he has left finger pain, as a lay person, he is not competent to provide evidence as to more complex medical questions, including whether he sustained a closed fracture.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77   (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In short, the objective medical evidence of record does not establish a current left small finger fracture, or any residuals thereof.  In the absence of a current disability, additional discussion concerning nexus or presumptive service connection is not required, and service connection for a fracture of the left little finger is denied.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

II. Entitlement to a Compensable Disability Rating for Left Small Finger Injury with Hyperextension 

The Veteran's left fifth finger disability is currently rated as noncompensable under C.F.R. § 4.71a, Diagnostic Codes 5299-5227.  Diagnostic Code 5299 is a "built-up" code number, meaning it represents an unlisted condition.  For such Diagnostic Codes, the first two digits are selected from the part of the Rating Schedule that most closely identifies the body part or system involve.  The last two digits of the Diagnostic Code are "99" for all unlisted conditions.  Additionally, this condition was assigned a hyphenated Diagnostic Code.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code determines its rating based on a residual condition, with the number following the hyphen representing the residual.  38 C.F.R. § 4.27.

Diagnostic Code 5299 therefore references an unlisted condition of the musculoskeletal system, in this case, the fifth digit of the hand.  Diagnostic Code 5227 provides for a single noncompensable rating for ankylosis of the ring or little finger.  A note following DC 5227 instructs that it should be considered whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  

Degenerative arthritis is rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2017).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Initially, regarding the left fifth or little finger, under Diagnostic Code 5227, the sole and maximum evaluation of zero percent is assigned for anklyosis of the small finger.  38 C.F.R. § 4.71a.  Thus, a higher rating is not available for the left fifth finger disability under that Diagnostic Code for any period on appeal.  See Sowers v. McDonald, 27 Vet. App. 472, 479-80 (2016) (holding that where the applicable diagnostic code does not provide for a compensable rating, § 4.59 does not apply, and may not be used to assign a compensable rating).

Nevertheless, as discussed above, Diagnostic Code 5003 can and does provide for higher ratings in this case.  Here, the evidence shows pain and limitation of motion in a minor group of joints of the left fifth finger, and x-ray evidence of degenerative joint disease.  However, as only one group of minor joints is affected by degenerative changes, Diagnostic Code 5003 may not serve as a basis for an increased rating.  See Spicer v. Shinseki, 752 F.3d 1367, 1371 (Fed. Cir. 2014) (when DC 5003 is read in view of § 4.45(f), it is clear that DC 5003 requires limitation of motion in two or more interphalangeal joints to warrant a 10 percent rating).

The Board has considered whether any alternative diagnostic codes may provide for a compensable rating.  In this regard, the reports of VA examination show that the Veteran complained of pain in his left little finger and decreased grip strength, and the VA examiners related this functional impairment to the service-connected disability.  Although neurological impairment has not formally been diagnosed, the Board finds that it is appropriate to rate the complaints of pain and decreased grip strength by analogy under 38 C.F.R. § 4.124a, Diagnostic Code 8516, which pertains to paralysis of the ulnar nerve.  As the reported pain does not affect hand dexterity, as evaluated on examination, the Board finds that the impairment associated with the pain and decreased grip strength is no more than slight.  Slight paralysis of the ulnar nerve warrants a 10 percent rating but no higher. 

Turning to other applicable diagnostic codes, the Board finds that at no time during the period under review is a rating in excess of 10 percent warranted for the left fifth finger disability.  The evidence does not support a finding of the equivalence of amputation of the left fifth finger, limitation of other digits, or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic 5227, Note 1.  In this regard, none of the VA examiners has noted interference with other digits by the left fifth finger nor has the Veteran reported such.

In sum, the Board finds that an increased 10 percent rating, but no higher, is warranted, throughout the appeal period.

III. Total Temporary Disability

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a) (1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release. Such total rating will be followed by appropriate schedular evaluations.  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating.  38 C.F.R. § 4.30.

Total ratings will be assigned under this section if treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) immobilization by cast, without surgery, of one major joint or more. The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  38 C.F.R. § 4.30 (a).

 A total rating under section (1), (2) or (3) above may be extended for intervals of 30, 60 or 90 days.  38 C.F.R. § 4.30 (b)(1).  A total rating under section (2) or (3) above may be extended for up to 6 months beyond the initial 6 month period.  38 C.F.R. § 4.30 (b)(2).

In January 2011, the Veteran filed a claim for total temporary evaluation based upon a December 2010 surgery on his left small finger.  On December 3, 2010, VA clinicians conducted a pre-operation assessment.  On December 6, 2010, a VA surgeon performed a proximal interphalangeal joint fusion on the Veteran's left hand.  According to treatment records, anesthesia care lasted approximately 2 hours.  The attending surgeon found the Veteran's post-operation condition as stable.  Discharge instructions noted that was discharged on December 6, 2010 and recommend two weeks of physical therapy.  

Based on the evidence of record, the Board finds that the Veteran does not meet the criteria for a temporary total evaluation under either the criteria of 38 C.F.R. § 4.29  or 38 C.F.R. § 4.30.  In regards to the provisions of 38 C.F.R. § 4.29, the Veteran was not hospitalized for 21 days following his December 6, 2010, surgery.  Indeed, the record reflects that he was discharged on December 6, 2010.  There is no lay or medical evidence to suggest that hospitalization or observation for his service-connected left small finger disability was necessary for any further period following his discharge.  As such, a temporary total evaluation under the provisions of 38 C.F.R. § 4.29 is not warranted.

In short, the preponderance of the evidence of record does not reflect that the Veteran's left small finger disability was so severe as to meet any of the requirements for a temporary total convalescent evaluation under the provisions 38 C.F.R. § 4.30  or the requirements for hospital treatment or observation for 21 days or more under the provisions of 38 C.F.R. § 4.29.  As a result, the claim for a temporary total evaluation based on his December 6, 2010, left small finger surgery must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet.  App. at 55.

IV. TDIU

The Veteran contends that he is unable to obtain or maintain substantially gainful employment as a result of his sole service-connected disability.  Unfortunately, following review of the record, the Board finds that a TDIU is not warranted at any point during the claim period.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).

The following will be considered as one disability for the purpose of meeting the foregoing rating requirements: (1) disabilities of one or both upper or lower or one or both lower extremities, including the bilateral factor if applicable; (2) disabilities resulting from a common etiology or a single accident; (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or, (5) multiple disabilities incurred as a prisoner of war. 38 C.F.R. § 4.16 (a) (2017).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither a veteran's nonservice-connected disabilities nor his or her advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are a veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Rather, the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Even considering the grant of an increased rating herein, the Veteran's combined schedular rating is less than 70 percent; thus, the Veteran does not meet the schedular requirements for a TDIU as set forth in 38 C.F.R. § 4.16(a).

Nevertheless, even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, TDIU may be granted on an extraschedular basis in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the AOJ first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

In an April 2012 Application for Increased Compensation Based on Unemployabilty the Veteran stated that his left small finger surgery prevents him from working.  In April 2012 correspondence, the Veteran stated that "[d]ue to the myriad of medical ailments listed in my medical records I feel that I am justified in my request to be classified as unemployable particularly due to service-connected spina bifida and left sided sciatica."  

Although the Veteran claimed that he has been rendered unable to obtain or maintain substantially gainful employment due to his left small finger disability, other than his bare assertion, he has not explained how his disability has rendered him unemployable.  The most probative evidence of record conversely shows that despite his left small finger disability, the Veteran was still capable of performing the mental and physical acts required by employment.  An April 2008 VA examination report indicated that the Veteran was unemployed and previously worked as a medical transcriptionist.  The Veteran at that time reported that his unemployment was due to "substance abuse."  The examiner found that his disability resulted in weakness or fatigue, and pain.  In a November 2010 VA examination, the examiner noted that the Veteran's left small finger disability results in left decreased grip and pain.  

In this case, the Board concludes that referral for extraschedular evaluation under 38 C.F.R. § 4.16(b) is not warranted because the Board finds that the preponderance of the evidence shows that the Veteran's service-connected left small finger injury with hyperextention does not render him unemployable.  Therefore, referral to the Director, Compensation service, for extraschedular consideration, is not warranted.




ORDER

Service connection for left small finger fracture is denied. 

A 10 percent rating, but not higher, for the left fifth finger disability is granted.

A temporary total disability rating under the provisions of 38 C.F.R. §§ 4.29 and 4.30 for hospitalization and/or convalescence due to left small finger surgery is denied.

Entitlement to a TDIU is denied.


REMAND

While further delay is regrettable, additional development is necessary prior to adjudication of the Veteran's service connection claims.

In regards to the Veteran's low back condition and neurological disability claim, two September 1990 service treatment records reveal treatment for low back pain.  On September 10, 1990, the Veteran was treated for musculoskeletal low back pain following a basketball injury.  On September 25, 1990, a clinician noted an impression of chronic low back pain.  In addition, January 1990 service treatment records documented the Veteran's reports of left hip pain.  
 
The Veteran was afforded a VA spine examination in January 2013.  There, the examiner noted the Veteran's "consistent statements (see 4/25/2008, 6/16/2009, and 5/12/2012) [that] alleged onset of chronic low back pain (cLBP) with military Basic Training."  The examiner acknowledged a September 1990 service treatment record that documented low back strain, but the examiner found that "[t]his low back strain episode was minor and inconsequential in nature based on the minimal treatments rendered plus the fact that the subsequent STRs are silent for any further low back complaints, evaluation, treatment, or pathologic diagnoses."  Ultimately, the examiner concluded that "there is no cLBP nexus connection to military service."  As the January 2013 VA examiner relied on the absence of evidence in the service treatment records, the examination is inadequate for rating purposes. 
See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  As such, a new VA spinal examination should be scheduled.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

In regards to the Veteran's spina bifida claim, the Veteran filed his claim of entitlement to service connection for spina bifida in July 2009.  The Veteran at that time asserted that spina bifida occulata was a congenital birth defect: "I already had these spinal diseases upon entrance into the Army . . . ."  The Veteran reported that he was "somewhat pain free" when joined the military, but he "suffered from chronic, yet slightly tolerable back pain through [his] entire time in service which [his] supervisors simply attribute to rigorous military physical fitness training."  In a July 2016 note, the Veteran's private physician stated that the Veteran has congenital spina bifida.  He opined that "[i]t is likely that back pain related to spina bifida got worse with his military duties . . . ."  An October 2016 VA examination report stated "[s]pina bifida occulta is a congenital abnormality, generally of very mild nature and asymptomatic.  Review of the imaging reports does not support a worsening of this condition."  The October 2016 VA examination report is inadequate because the examiner failed to address the Veteran's reports of worsening pain during his military service and did not discuss the July 2016 private physician's note.  See Dalton, 21 Vet. App. at 44; see Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Veteran should be afforded a new VA examination. 

In regards to the Veteran's acquired psychiatric disability claim, the Veteran maintains that his acquired psychiatric disability is related to his military service.  Specifically, in a May 2012 statement the Veteran reported that his guard duty experience in service resulted in "constant thought of death, fright, fear, dread and led me to constantly consider/think of my own morbidity/mortality."  In addition, he contends that his acquired psychiatric disability is attributed to military sexual trauma.  In a March 2015 correspondence, the Veteran detailed the incidents involving him and a female "NCO-ER Rater."  In a November 2016 correspondence, the Veteran recounted a personal assault involving a male "former supervisor." 

A January 2017 VA psychiatric examination documented an impression of alcohol use disorder, early remission, and stimulant use disorder, early remission.  In offering a nexus opinion, the VA examiner stated that the March 2015 statement and November 2016 statements were inconsistent because one involved a female supervisor and the other involved a male supervisor.  The examiner concluded that "[a]s the veracity of the stressor cannot be determined, PTSD cannot be diagnosed."  

As the Board has expanded the Veteran's claim for acquired psychiatric disorder, to include PTSD as well as anxiety and depression, the Veteran should be afforded a new VA examination to determine the nature and etiology of the Veteran's condition.  In addition, the Veteran had not been provided notice, informing him as to the alternative sources that can be used to substantiate his sexual assault claims.  See 38 C.F.R. §  3.304(f)(5) (2016).  On remand, the AOJ must provide the Veteran with notice pursuant to § 3.304(f)(5).

The Veteran's drug abuse claim should also be remanded to determine whether the Veteran engaged in substance abuse to cope with his psychiatric symptoms.  See Allen v. Prinicipi, 237 F.3d 1368, 1376-80 (Fed. Cir. 2001) (holding that although service connection for drug or alcohol abuse may not be granted on a "direct" basis, a veteran may be service connected for an alcohol or drug abuse disability acquired secondary to, or as a symptom of, his or her service-connected disability, provided that such relationship is established by clear medical evidence). 

Accordingly, the case is REMANDED for the following action:

1. Update the file with any VA treatment records relevant to the Veteran's claims to the present.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Send the Veteran a letter providing the notice set forth in 38 C.F.R. § 3.304(f)(5) for PTSD claims based on in-service personal assault.
	
3.   After the above has been completed to the extent possible, schedule the Veteran for a spinal examination to determine the nature and etiology of his low back condition and spina bifida condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.

(a) Please identify each current condition (e.g. degenerative disc disease, spondylosis, and spina bifida) by medical diagnosis. 

(b) For each diagnosed disability, indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in service or is otherwise related to service.  Please explain why. 

(c)  If the Veteran is diagnosed with arthritis, please indicate whether it is at least as likely as not (50 percent probability or more) that the arthritis disability was present within one year after separation of service.

(d) If the Veteran is diagnosed with arthritis, please indicate the level of severity of the disability at the time of its onset.

(e)  If the Veteran is diagnosed with spina bifida, was the condition permanently worsened by any in-service event or injury in service?  Please explain the medical basis for the conclusion reached.  Specifically, please discuss the Veteran's reports of worsening back pain and basketball injury in September 1990. 

The examiner should endeavor to differentiate symptoms and impairments due to spina bifida and the low back condition, including degenerative disc disease and spondylosis.  If the examiner cannot differentiate symptoms and impairments, the examiner should state so and provide reasons why such differentiation cannot be made.

4.  Schedule the Veteran for a VA peripheral nerves examination to determine the nature and etiology of his left lower extremity nerve pain and numbness.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.

(a) Identity the Veteran's left lower extremity nerve pain and numbness by medical diagnosis. 

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

(b) Ascertain the nature and likely etiologies of any current neurological disabilities of the lower extremities.  If the etiologies of the neurological disabilities are multifactorial, please explain why. 

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

5.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorder.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

      (a) Please identify all current psychiatric diagnoses. 
      
In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

The examiner should endeavor to differentiate symptoms and impairments due to any diagnosed psychiatric disorder.  If the examiner cannot differentiate symptoms and impairments, the examiner should state so and provide reasons why such differentiation cannot be made.

(b) If the criteria for a diagnosis of PTSD are met, please specify the stressor(s) supporting the diagnosis.  

If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the AOJ should undertake to obtain such evidence, to include by submitting inquiries to appropriate records repositories and by requesting additional information from the Veteran, if needed.
      
In rendering the requested opinions, please specifically discuss the significance of: (1) the Veteran's March 2015 and November 2016 correspondences; (2) August 2012 VA treatment records documenting an impression of anxiety and depression; and (3) January 2017 VA examination. 

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


